Citation Nr: 1218404	
Decision Date: 05/23/12    Archive Date: 05/31/12

DOCKET NO. 09-50 791	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Columbia, Missouri


THE ISSUE

Entitlement to payment or reimbursement of ambulance expenses incurred on April 4, 2009 and April [redacted], 2009. 




ATTORNEY FOR THE BOARD

D. M. Ames, Counsel


INTRODUCTION

The Veteran had active service from May 1957 to May 1959. He died on April [redacted], 2009 and the appellant is his surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from May and June 2009 denial letters of the Columbia, Missouri VA Medical Center (VAMC).  

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.


REMAND

While the Board regrets the further delay that another remand of this case will cause, the record is not ready for appellate review of the issue on appeal. The following further development is required. 

In June 2011, the Board remanded this case so that the VAMC could obtain private and VA treatment records to include ambulance transportation from the time period from April 4, 2009 until his death on April [redacted], 2009. The appellant is entitled to substantial compliance with the Board's remand directives. See Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999). 

The record contains very limited treatment notes from the Columbia VAMC dated April 5th, 6th, and 13th. The record indicates that the Veteran was hospitalized at the Columbia VAMC from April 13 until his death on April [redacted]. The June 2011 remand directed the VAMC to obtain any other VA medical records from that time frame. Where VA has constructive and actual knowledge of the availability of pertinent records in the possession of the VA, an attempt to obtain them must be made. See Bell v. Derwinski, 2 Vet. App. 611 (1992). 

The remand also directed the VAMC to attempt to obtain private medical records from Ozarks Medical Center, Sought Howell County Ambulance, and Texas County Memorial Hospital. The record does not show that the VAMC made any attempt to obtain VA records or contact the appellant to obtain private medical records. As these records may be pertinent to the appellant's claim, the RO must attempt to obtain them. See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. 
§ 3.159(c) (2011).

Accordingly, the case is REMANDED for the following action:

1. Attempt to obtain any outstanding VA inpatient and treatment records that may exist, specifically any records from the Veteran's hospitalizations in April 2009.  These records should include any information regarding the request and approval of ambulance services.  If no records are available, the claims folder must indicate this fact and the appellant should be notified in accordance with 38 C.F.R. § 3.159(e) (2011). 

2. Provide the appellant with a release form for medical records generated by Ozarks Medical Center, South Howell County Ambulance, and Texas County Memorial Hospital. If the appellant returns the form, attempt to obtain these records and associate them with the claims file. If the records are not obtainable, the appellant should be notified and the record clearly documented. 

3. After the above has been completed, review the claims file and ensure that the foregoing development actions have been completed in full. If any development is incomplete, appropriate corrective action must be implemented. 

4. Thereafter, and after undertaking any additional development deemed necessary, readjudicate the issue on appeal. If the benefits sought on appeal remain denied, in whole or in part, the appellant should be provided with a Supplemental Statement of the Case, which contains the correct laws and regulations, and be afforded reasonable opportunity to respond. The case should then be returned to the Board for further appellate review, if otherwise in order. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


	                  _________________________________________________
	CHERYL L. MASON
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2011).

